Citation Nr: 9901152	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-38 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to December 
1970.

The instant appeal arose from a July 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied a claim for an increased 
rating for PTSD.  By rating decision dated in May 1994, the 
veterans disability evaluation was increased to 70 percent.  
Also, by rating decision dated in April 1998, the veteran was 
awarded a total disability rating based upon individual 
unemployability due to his service connected disabilities.  
However, since his claim for an increased rating, essentially 
a claim for a total schedular rating for PTSD, has not been 
withdrawn, an increased rating for PTSD above 70 percent 
remains at issue on appeal.  See AB v. Brown, 6 Vet.App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that his PTSD is more 
severe than the current schedular disability rating suggests; 
therefore, he believes an increased rating is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against granting an increased rating for PTSD.


FINDINGS OF FACT

1.  The veterans service-connected PTSD is currently 
manifested by complaints of nightmares, flashbacks, suicidal 
ideation, and auditory hallucinations and a Global Assessment 
of Functioning (GAF) score of 50, which indicates serious 
symptoms.  He has recently married and divorced, and he has 
not been employed since 1985.

2.  The medical evidence of record does not contain findings 
showing that as a result of his service-connected PTSD the 
veteran had either totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior or gross impairment of thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time 
and place; or memory loss for names of close relatives, own 
occupation, or own name.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy 
v Derwinski, 1 Vet.App. 78 (1990).  A VA examination was 
performed pursuant to the appellants claim for benefits.  In 
addition, all available service medical records and VA 
records have been obtained.  For these reasons, the Board 
finds that VAs duty to assist the appellant, 38 U.S.C.A. 
§ 5107(a), has been discharged.  Furthermore, the undersigned 
finds that this case has been adequately developed for 
appellate purposes.  A disposition on the merits is now in 
order.

In evaluating the appellants request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Boards responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veterans service personnel records show that he served 
in Vietnam during the Vietnam era from April 1969 to March 
1970.  In a March 1990 rating decision the veteran was 
service-connected for PTSD based on the fact that 
declassified service records showed that in April 1969 his 
unit came under heavy ground attack, sustaining casualties, 
and the fact that he was diagnosed with PTSD on a recent VA 
examination.  He was assigned a 30 percent disability 
evaluation.

By rating decision dated in April 1991 the veterans PTSD 
evaluation was increased to 50 percent based on multiple 
periods of hospitalization and the severity of his symptoms 
associated with PTSD.  By rating decision dated in May 1994 
the veterans PTSD rating was increased again, to 70 percent.  
In an April 1998 rating decision, he was awarded a total 
disability rating based upon individual unemployability due 
to his service connected disabilities.  He is service 
connected for low back pain at the 20 percent disability 
level in addition to residuals of a fracture of the right 
second finger, which is rated noncompensably disabling.

The Board has reviewed the voluminous record in this case.  
VA hospitalization records from 1986 to 1998 reveal that the 
veteran first sought treatment for PTSD in 1986 and that in 
recent years he has been hospitalized about four times a year 
with complaints related to PTSD.  The evidence of record also 
shows that the veteran was married in 1994 and divorced the 
following year.

The veterans most recent VA PTSD examination is dated in 
July 1995.  The veteran was accompanied to the examination by 
a state security guard as he was incarcerated at that time 
secondary to a conviction for driving under the influence.  
The veteran appeared depressed but was articulate.  He 
complained of nightmares and flashbacks and admitted to drug 
and alcohol abuse.  His insight and judgment were noted to be 
limited; however, he was deemed competent to handle funds.  
The diagnosis was PTSD, and his industrial and social 
impairment were assessed as moderate to severe.

The veterans frequent hospitalization summaries in the last 
few years follow a fairly similar pattern.  The veteran was 
usually admitted with complaints of nightmares, flashbacks, 
suicidal ideations, and auditory hallucinations.  As noted in 
a September 1997 record, he also has a history of substance 
abuse disorder . . . which he usually tries to minimize.  
Likewise, several of these reports, like the September 1997 
report, recommended outpatient trauma, stress, and anger 
management group therapy.  However, the veteran did not 
attend this recommended outpatient treatment on a regular 
basis.  In September 1997 the hospitalization record 
diagnosed psychosis as secondary to the veterans substance 
abuse problem with cocaine.

These recent hospitalization records described the veteran as 
friendly and cooperative once he begins a regular 
course of medication in the hospital.  In addition, the 
records showed that during his hospitalizations the veteran 
participated in group therapy of various kinds.  Finally, 
these records showed a GAF score of about 50 at the time of 
discharge.

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were recently 
amended, effective November 1996.  The United States Court of 
Veterans Appeals (hereinafter Court) has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  A recent opinion of the VA Office 
of the General Counsel held that whether the amended mental 
disorders regulations are more beneficial to claimants than 
the prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

Prior to certifying the case to the Board, the RO 
readjudicated the appellants claim with consideration of the 
amended rating criteria for mental disorders.  See Rating 
Supplemental Statement of the Case dated in April 1998.  
Based on the all of the above cited evidence, including the 
most recent VA examination, the RO concluded that an 
increased rating above 70 percent under the amended criteria 
was not in order.

Prior to November 1996, the criteria for 70 and 100 percent 
ratings for psychoneurotic disorders were as follows:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  As amended, 
PTSD is rated under Diagnostic Code 9411, which according to 
the revised rating criteria, is rated under the General 
Rating Formula for Mental Disorders, Diagnostic Code 9440.  
38 C.F.R. § 4.130 (1997).  As amended, the regulation reads:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veterans capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1998).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiners 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (1998).

Application of either the 1995 or 1998 regulations shows that 
medical evidence as to the severity of the veterans service-
connected schizoaffective disorder with psychotic features is 
insufficient to support a finding of functional impairment 
which is greater than the currently assigned 70 percent 
disability rating.

A review of the evidence of record does not demonstrate that 
the veterans PTSD warranted a rating greater than 70 percent 
under the old mental disorders criteria.  He did not have 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities.  The most recent VA examination as well as the 
numerous hospitalization reports revealed that the veteran 
was communicative and could participate in individual and 
group therapy sessions.  Fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior were not found in the aforementioned 
evidence of record.

Moreover, the most recent VA examiner did not report that the 
veteran was demonstrably unable to maintain or retain 
employment.  Only moderate to severe social and industrial 
impairment was noted.  More recently, the veterans GAF has 
been assessed as 50, and in one case, 60.  These values are 
commensurate with only serious to moderate social and 
occupational impairment.  While the Board acknowledges that 
it does not appear that the veteran has worked since 
approximately 1986, the evidence of record shows that the 
veteran has a significant substance abuse problem, which is 
not service-connected, which very likely is a factor as 
regards his employability.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which more 
nearly approximates the criteria for a 100 percent 
evaluation under new Diagnostic Code 9411.  38 C.F.R. § 4.7 
(1998).  Specifically, with respect to the criteria for a 100 
percent rating, the evidence is negative for persistent 
psychotic symptoms like gross impairment in thought processes 
or communication, grossly inappropriate behavior, 
intermittent inability to care for himself, disorientation to 
time and place, or memory loss for the names of close 
relatives or his own occupation or name which are related to 
his service-connected PTSD.  All VA examinations and 
treatment records show that the veteran is able to 
communicate, and he never demonstrated grossly inappropriate 
behavior.  There is no evidence of disorientation to time, 
place, or person in recent years.  Likewise, there was 
absolutely no evidence in the record that he had forgotten 
his name, his former wives names, or his occupation.

The record does show occasional hallucinatory ideations, and 
the veteran was once treated for an attempt to hurt himself 
in approximately 1985.  However, there is no evidence 
whatever in the voluminous record on appeal that the veteran 
has ever been grossly impaired due to his service-connected 
PTSD.  As noted above, despite his contentions that he lives 
like a hermit, he was recently married.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).




ORDER

A claim for an increased rating for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
